Citation Nr: 0707426	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1942 to January 1946.  He passed away in July 
2000.  The appellant is the veteran's surviving spouse.

This appeal arose from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

At her request, the appellant was scheduled to present 
testimony at a videoconference hearing in November 2005.  
However, prior to the hearing she withdrew her hearing 
request.

In January 2006, the Board remanded this case so that 
additional evidentiary development could be undertaken.  This 
was done, to the extent possible.  [This will be discussed in 
greater detail below.]  In October 2006, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the appellant's 
claim. The claims folder has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The appellant failed to respond to letters from VA dated in 
May 2005, February 2006 and May 2006 which requested that she 
identify or provide medical evidence which was pertinent to 
her claim.


CONCLUSION OF LAW

The appellant has abandoned her claim of entitlement to 
service connection for the cause of the veteran's death.  38 
C.F.R. § 3.158 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  In essence, she contends that his fatal 
fall was caused by his service-connected right knee 
disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was alluded to in the Introduction, in January 2006 the 
Board remanded this case so that additional evidentiary 
development could be undertaken.  The Board's reasoning was 
as follows:

The Board is hampered in this case because there is 
absolutely no objective evidence concerning the nature 
of the veteran's fall. Moreover, there is no medical 
evidence for a number of years before the veteran's 
death, and the evidence which does exist, dating to 1995 
and earlier, is sparse. The evidence which does exist 
suggests that the veteran's knee was not unstable. In 
addition, there is evidence of chronic brain syndrome 
which caused seizures, blackouts and confusion. Indeed, 
the veteran was granted a non service-connected pension 
in January 1975 largely due to that disability.
. . . . . . . .

The Board believes that, in fairness to the appellant, 
she should be contacted through her representative and 
asked to identify and provide consents for private 
medical records. She should also be instructed that if 
VA cannot obtain such records, it is her responsibility 
to furnish them.

Pursuant to the Board's remand instructions, a letter was 
sent by the AMC to the appellant on February 7, 2006 which 
requested information concerning medical treatment of the 
veteran from physicians and hospitals, to include the 
University of Kentucky Medical Center, from January 1995 to 
July 2000.  The AMC informed the appellant, "Although we 
will request your treatment records, ultimately it is your 
responsibility to make sure we receive this evidence."  
Attached to the letter were consent forms [VA Form 21-4142] 
for the appellant to sign and return, so that the AMC could 
obtain the necessary medical evidence. 

The appellant did not respond.

A second letter was sent from the AMC to the appellant on May 
3, 2006.  She was again asked to complete the consent forms 
(more of which were attached to the letter).  The appellant 
was informed as follows:  "While we will request the records 
for you, it is your ultimate responsibility to make sure we 
receive them."  [Emphasis as in original.]

The appellant did not respond to that letter also.

The Board's remand instructions called for the AMC to refer 
the claims folder "to a physician, who after reviewing the 
medical history should provide an opinion as to the 
likelihood of the veteran's fatal fall being caused by his 
service-connected right knee disability, as opposed to other, 
non service-connected causes such as the chronic brain 
syndrome associated with cerebral arteriosclerosis."  The 
AMC duly did so.  However, the reviewing physician was unable 
to render an opinion in the absence of any medical evidence.

The AMC then issued the October 2006 SSOC, which continued to 
deny the claim.

It is clear that the AMC did its utmost to develop the 
evidence in this case.  Such development was effectively 
thwarted by the utter lack of cooperation on the part of the 
appellant.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

As is discussed in greater detail elsewhere in this decision, 
the appellant has not been heard from since June 2003, when 
she filed her substantive appeal (VA Form 9).  The Board is 
denying this claim because it has been abandoned. 
See 38 C.F.R. § 3.158 (2006).  Under such circumstances, the 
VCAA is inoperative. See Manning v. Principi, 16 Vet. App. 
534, 542- 3, and cases cited therein. [the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

In any event, for reasons expressed immediately below the 
Board concludes that the RO and the AMC duly complied with 
the provisions of the VCAA, to the extent that they could 
given the appellant's lack of cooperation.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As was discussed immediately above, the Board believes that 
the notice provisions of the VCAA do not apply to this case.  
In any event, the appellant in fact received complete VCAA 
notice via letters dated July 26, 2002 and February 7, 2006.  

In particular, the appellant was informed that in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show three things:  (1) death; (2) a 
service-connected disability; and (3) a relationship between 
the two.

In the July 2002 VCAA letter, the RO informed the appellant 
that VA would obtain all evidence kept by the VA and any 
other Federal agency.  She was also informed that VA would, 
on her behalf, make reasonable efforts to obtain relevant 
medical records not held by a Federal agency as long as she 
completed a release form for such. The July 2002 VCAA letter 
specifically informed the appellant that for records she 
wished for VA to obtain on his behalf "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them. It's still 
responsibility to make sure these records are received by 
us." [See the July 26, 2002 VCAA letter, page 4.]  The 
February 7, 2006 VCAA letter in essence reiterated and 
reinforced the notice provided to the appellant in July 2002.

Finally, the Board notes that the VCAA letter specifically 
requested of the appellant: "tell us about any additional 
information or evidence that you want us to try to get for 
you."  [See the July 26, 2002 VCAA letter, page 3.]  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the appellant that she could submit or 
identify evidence other than what was specifically requested 
by the RO.

As was noted in the Board's Stegall discussion above, the 
appellant was sent two letters by the AMC in 2006 which 
essentially reiterated the July 2002 letter's statements, in 
addition to requesting specific actions on the part of the 
appellant.

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to the 
part of the RO to assist the appellant in obtaining evidence 
necessary to substantiate her claim. Any meaningful inquiry 
into the claim has, however, been thwarted by the appellant's 
lack of cooperation.  As was alluded to above, the 
appellant's last communication with VA was in June 2003.  In 
May 2005, the RO requested that the appellant provide 
additional information. The appellant did respond.  In 
response to the Board's January 2006 remand the RO sent two 
letters to the appellant, in February 2006 and in May 2006.  
Nothing has been heard from the appellant.

The Board has determined that additional efforts to contact 
the appellant would be futile.  She has not informed VA of 
any change in her address.  To the extent that the appellant 
may have a new address but has not informed VA, it is well-
established that it is the claimant's responsibility to keep 
VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry. If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

As has been detailed above, VA has done its utmost to develop 
the evidence with respect to the appellant's claim. Any 
failure to develop this claim rests with the appellant.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
appellant has had no contact with VA since June 2003, a 
period of almost four years.  She has failed to respond to 
three letters during that time which have specifically 
requested action or information from her.

In short, VA has fulfilled its duty to assist, under the 
circumstances here presented.

Pertinent Law and Regulations

Service connection - cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  See 38 
U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2006).   

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a) 
(2006).

Analysis

Factual background

In a February 1946 VA rating action, the veteran was granted 
service connection mechanical derangement of the right knee.  
That was the veteran's only service-connected disability. 

The veteran died in July 2000.  According to the death 
certificate, the veteran, age 84, died of post traumatic 
pulmonary insufficiency due to a subdural hematoma which was 
a consequence of a fall.  

The appellant subsequently filed a claim of entitlement to 
service connection for the cause of the veteran's death.  She 
contended that the veteran's fatal fall was caused by his 
service-connected knee disability and that VA death benefits 
should be awarded on that basis. 

There is no objective evidence concerning whether the 
service-connected knee disability, as opposed to significant 
non service-connected physical ailments (in particular 
chronic brain syndrome associated with cerebral 
arteriosclerosis, causing seizures, blackouts and confusion) 
caused the fatal fall.  As has been discussed in some detail 
above, VA attempted to obtain medical records for a period of 
some five years prior to the veteran's death, but was 
thwarted in such effort by a lack of cooperation on the part 
of the appellant.

Despite repeated efforts of the RO and the AMC to communicate 
with her, the appellant has not been heard from in over three 
years. The record in this case reveals that the RO sent the 
appellant a  request for specific evidence, in the form of 
the May 2005 letter.  The appellant failed to respond.  The 
AMC made numerous subsequent attempts to contact her, 
including the February 2006 letter, the May 2006 letter and 
the October 2006 SSOC. The appellant again failed to respond.  

Abandoned claim

The Board has detailed the appellant's lack of cooperation 
with VA in the Stegall and duty to assist discussions above.  
A review of the claims folder reveals that the appellant has 
not contacted the RO since June 2003; she did not respond to 
the RO's request for information in May 2005; and she has not 
responded to the two letters generated by the AMC in response 
to the Board's January 2006 remand.

Given that factual background, and for reasons which will be 
explained in detail below, the Board finds that the appellant 
has abandoned her claim within the meaning of 38 C.F.R. § 
3.158 (2006).

It is plain from the record that VA made exhaustive efforts 
to contact the appellant. There is not of record any 
correspondence or report of contact from the appellant which 
would directly explain the lack of response to requests.  
Moreover, in this case, in light of the Board's remand and 
the RO's specific instructions, the appellant was plainly on 
notice of the necessity of submitting further evidence.

There is no indication that the appellant's address has 
changed.  In any event, 
it is now well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts.  See 
Hyson, supra.  

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case. The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  
The responsibility that the evidentiary record be developed 
to its fullest possible is not, however, unilateral. As noted 
above, the appellant must cooperate in this development, and 
her failure to cooperate may precipitate action adverse to 
the interests of her claim.

Moreover, the Board cannot help but speculate that there may 
be an element of willfulness in the appellant's seeming 
refusal to furnish or allow VA access to medical treatment 
records of the veteran for a number of years leading up to 
his death.  As was alluded to in the Board's remand, the 
sparse evidence that is of record suggests that the veteran's 
service-connected knee disability was inconsequential, and 
that there were other causes for the fall, in particular a 
history of chronic brain syndrome which caused seizures, 
blackouts and confusion.  Indeed, the report of a September 
1995 VA physical examination stated: "I can detect no 
anterior, posterior, or lateral instability in either knee 
joint."  Moreover, the report of a March 1986 VA physical 
examination contained the following:  "No instability of 
either knee joint could be demonstrated."  It may be that 
any evidence for the five year period preceding the veteran's 
death would similarly not be helpful to the appellant's 
claim.       

In any event, the appellant has failed to cooperate with VA.  
For the reasons and bases expressed above, the Board 
concludes that the appellant has abandoned her claim.  See 
38 C.F.R. § 3.158 (2006).  The appeal is therefore dismissed.

Additional comments

Although the Board believes that the appellant has in fact 
abandoned her claim, it has given thought as to whether the 
claim should alternatively be decided on its merits.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative.] However, after a careful review of the record 
the Board concludes that such alternative analysis would be 
futile.

As discussed above due to lack of cooperation on the part of 
the appellant there is not of record any medical evidence for 
many years preceding the veteran's death. As was described 
above, although the veteran's VA claims folder was referred 
to a physician for a medical nexus opinion, the physician was 
unable to render the opinion due to the lack of medical 
evidence.  Any attempt on the part of the Board at deciding 
this claim would come to naught due to the lack of crucial 
medical evidence.

In short, the Board does not have the basic evidence upon 
which to adjudicate the claim. It must be reiterated that as 
discussed above any deficiency in the evidentiary record is 
the appellant's own doing.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is deemed to be abandoned and is 
dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


